CAPOTOSTO, J.
On motion under a petition for divorce from bed and board the petition asks for temporary alimony for herself and six months’ old child, as well as counsel and witness fees.
It developed at the hearing that the petitioner had at that time something over $1800 in a bank and that the husband, who had recently gone through bankruptcy, was trying to get back into the manufacturing jewelry business on a small scale.
In view of all the facts, I am of the opinion that the respondent was honestly trying against considerable difficulty to re-establish himself in business while the petitioner had the sum of over $1800 at her disposal.
Under these circumstances the petitioner’s motion, in so far as it seeks to establish the right to alimony, counsel and witness fees, is denied. The respondent, however, is ordered to pay to the petitioner the sum of $3 a week for the maintenance and support of the child.